DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the term “the hollow body” is indefinite, because claim 1 discloses a hollow body of the outer component and claim 8 discloses a hollow body of a swirl ring, it is unclear the term “the hollow body” mean the hollow body of the outer component or the hollow body of the swirl ring.
For the purpose of examination, the term “the hollow body” is interpreted to be the hollow body of the swirl ring.

Regarding claims 9-10, these claims are rejected due to their dependency on an indefinite claim as shown above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, the limitation “installing the multi- piece cartridge consumable into the torch head by disposing the torch head in a hollow region between the rear portion of the inner component and the outer component” is related to using the multi-piece cartridge consumable to install in to a torch head. However, the claimed invention is a method of assembling a multi-piece cartridge, and hence any active steps of using the multi-piece cartridge is not further limit the method of assembling the multi-piece cartridge.

Regarding claim 3-7, same as claim 2, the limitation in claims 3-7 are related to using the multi-piece cartridge which is not further limit the method of assembling the multi-piece cartridge. In addition, these claims are rejected due to their dependency on a rejected claim as shown above.

Regarding claim 21, the limitation “installing the multi- piece cartridge consumable into the torch head by disposing the torch head in a hollow region between the rear portion of the inner component and the outer component” is related to using the multi-piece cartridge consumable to install in to a torch head. However, the claimed invention is a method of assembling a multi-piece cartridge, and hence any active steps of using the multi-piece cartridge is not further limit the method of assembling the multi-piece cartridge.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 14-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 6,903,301).

    PNG
    media_image1.png
    779
    515
    media_image1.png
    Greyscale

Regarding claim 1, Jones teaches a method of assembling a multi-piece cartridge consumable comprising an outer component (insulating body 36 and housing 28) and an inner component (electrode 38, a tip 40, a start cartridge 42) for installation into a plasma arc torch, the method comprising: 
disposing the inner component (electrode 38, a tip 40, a start cartridge 42) within a hollow body of the outer component (insulating body 36 and housing 28); 
axially securing the outer component (insulating body 36 and housing 28) relative to a forward portion of the inner component (electrode 38, a tip 40, a start cartridge 42) to restrain a longitudinal motion of the outer component (insulating body 36 and housing 28) relative to the inner component (electrode 38, a tip 40, a start cartridge 42) while permitting independent rotation of the inner and outer components relative to each other such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head  [Examiner’s note: This limitation “such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head” is clearly an intended use of the outer component. Since the intended use for engaging a torch head is not positively cited as an active step of the method, Examiner interpreted this limitation is merely an intended use of the outer component and it is not an active step of the method.]; and substantially suspending and radially orienting, by the axial securing, a rear portion of the inner component within the hollow body of the outer component (see col.7, lines 22-24 “The conductive insert 118 is further adapted for connection with the anode 34, preferably using a threaded connection 119 “ The outer component is axially secured relative to the inner component to restrain a longitudinal motion of the outer component, by rotating independently of the inner and outer components relative to each other with threads of inner component engaged to the thread of outer component, and the outer component axial substantially suspending and radially orienting to the outer component by restraining securing.).

Regarding claims 2-7, Jones teaches installing the multi-piece cartridge consumable into the torch head (shield cup 44) by disposing the torch head (shield cup 44) in a hollow region between the rear portion of the inner component (electrode 38, a tip 40, a start cartridge 42) and the outer component (insulating body 36 and housing 28); the installing enables physical mating between a cathode (cathode 32) of the torch head (shield cup 44) and a recess in the rear portion of the inner component (electrode 38, a tip 40, a start cartridge 42); rotating the outer component (insulating body 36 and housing 28) independent of the inner component (electrode 38, a tip 40, a start cartridge 42) to secure the torch head (shield cup 44) to the multi-piece cartridge consumable; securing the torch head (shield cup 44) to the multi-piece cartridge consumable via at least one thread disposed on the outer component (See col.7, lines 48-49 “When secured to the torch head 20 through the threaded connection 119”); depressing, by a raised portion of the inner component, a consumable sensor inside of the torch head upon installing the cartridge onto the torch head; disposing an o-ring (o-ring 182) between an external surface of the inner component and internal surface of the torch head to provide a leak-proof seal of fluids between the cartridge and the torch head. [Examiner’s note: According to claims 1, the torch head and any active steps of using the multi-piece cartridge are not a part of the claimed invention. Therefore, the object does not further limit the structure of the heater.]

Regarding claim 8, Jones teaches assembling the inner component (electrode 38, a tip 40, a start cartridge 42) of the multi-piece cartridge including: disposing an electrode (electrode 38) inside of a hollow body of a swirl ring (cylindrical sidewall 158); retaining the electrode (electrode 38) within the hollow body by fixedly securing a nozzle (tip 40) to a distal end of the swirl ring (cylindrical sidewall 158); and fixedly securing a crown (initiator 50) to a proximal end of the swirl ring (cylindrical sidewall 158) (See fig.5).

Regarding claim 9, Jones teaches disposing a resilient element (spring 52) between an interior surface of the crown (initiator 50) and the electrode (electrode 38). 

Regarding claim 14, Jones teaches assembling the outer component (insulating body 36 and housing 28) of the multi-piece cartridge including: over-molding an insulative cap sleeve (housing 28) onto a retaining cap (insulating body 36); and fixedly connecting a shield (shield cup 44) to the cap sleeve (See fig.5).

Regarding claim 15, Jones teaches the insulative cap sleeve (housing 28) is over-molded onto the retaining cap (insulating body 36) via an insulator component (anode 34) (See fig.5)

Regarding claim 16, Jones teaches fixedly connecting the shield (shield cup 44) to the insulator component (anode 34 (See fig.5)

Regarding claim 17, Jones teaches the rear portion of the inner component (electrode 38, a tip 40, a start cartridge 42) is suspended within the hollow body of the outer component (insulating body 36 and housing 28) without being in direct physical contact with the hollow body of the outer component (See fig.5, at least a portion of the rear portion the inner component is being in direct physical contact with the hollow body of the outer component).

Regarding claim 18, Jones teaches axially restraining securing the outer component relative to a forward portion of the inner component while permitting the independent rotation is by one of crimping, snap fitting, frictional fitting or threading (See the discussion of claim 1, the outer component is axially secured relative to the inner component to restrain a longitudinal motion of the outer component, by rotating independently of the inner and outer components relative to each other with threads of inner component engaged to the thread of outer component, and the outer component axial substantially suspending and radially orienting to the outer component by restraining securing.).

Regarding claim 19, Jones teaches providing, by the outer component, an electrical path for a pilot arc current of the plasma arc torch (See col.9, lines 42-44 “The application of electric power causes current to between the electrode 38, the initiator 50, and to the tip 40, which are all in direct electrical connection.” The electrical path for a pilot arc current is provided within the outer component.)

Regarding claim 20, Jones teaches locating a washer (washer 53) between the outer component (insulating body 36 and housing 28) and the inner component (electrode 38, a tip 40, a start cartridge 42), the washer comprising one or more cooling channels configured to regulate a gas flow therethrough (see fig.4, the center hole of the washer 53 is the cooling channel that configured to regulate a gas flow therethrough).

Regarding claim 21, Jones teaches a method of assembling a multi-piece cartridge consumable comprising an outer component (insulating body 36 and housing 28) and an inner component (electrode 38, a tip 40, a start cartridge 42) for installation into a plasma arc torch, the method comprising: 
disposing the inner component (electrode 38, a tip 40, a start cartridge 42) within a hollow body of the outer component (insulating body 36 and housing 28); 
axially securing the outer component (insulating body 36 and housing 28) relative to a forward portion of the inner component (electrode 38, a tip 40, a start cartridge 42) to restrain a longitudinal motion of the outer component (insulating body 36 and housing 28) relative to the inner component (electrode 38, a tip 40, a start cartridge 42) while permitting independent rotation of the inner and outer components relative to each other such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head  [Examiner’s note: This limitation “such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head” is clearly an intended use of the outer component. Since the intended use for engaging a torch head is not positively cited as an active step of the method, Examiner interpreted this limitation is merely an intended use of the outer component and it is not an active step of the method.]; and substantially suspending and radially orienting, by the axial securing, a rear portion of the inner component within the hollow body of the outer component (see col.7, lines 22-24 “The conductive insert 118 is further adapted for connection with the anode 34, preferably using a threaded connection 119 “ The outer component is axially secured relative to the inner component to restrain a longitudinal motion of the outer component, by rotating independently of the inner and outer components relative to each other with threads of inner component engaged to the thread of outer component, and the outer component axial substantially suspending and radially orienting to the outer component by restraining securing.),
wherein the multi-piece cartridge consumable is installed into a torch head by disposing the torch head in a hollow region between the rear portion of the inner component and the outer component [Examiner’s note: According to claims 1, the torch head and any active steps of using the multi-piece cartridge are not a part of the claimed invention. Therefore, the object does not further limit the structure of the heater.].

Regarding claim 22, Jones teaches a method of assembling a multi-piece cartridge consumable comprising an outer component (insulating body 36 and housing 28) and an inner component (electrode 38, a tip 40, a start cartridge 42) for installation into a plasma arc torch, the method comprising: 
assembling the inner component (electrode 38, a tip 40, a start cartridge 42) of the multi-piece cartridge including: 
disposing an electrode (electrode 38) inside of a hollow body of a swirl ring (cylindrical sidewall 158); 
retaining the electrode (electrode 38) within the hollow body by fixedly securing a nozzle (tip 40) to a distal end of the swirl ring (cylindrical sidewall 158); and 
fixedly securing a crown (initiator 50) to a proximal end of the swirl ring (cylindrical sidewall 158) (See fig.5).
disposing the inner component (electrode 38, a tip 40, a start cartridge 42) within a hollow body of the outer component (insulating body 36 and housing 28); 
axially securing the outer component (insulating body 36 and housing 28) relative to a forward portion of the inner component (electrode 38, a tip 40, a start cartridge 42) to restrain a longitudinal motion of the outer component (insulating body 36 and housing 28) relative to the inner component (electrode 38, a tip 40, a start cartridge 42) while permitting independent rotation of the inner and outer components relative to each other such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head  [Examiner’s note: This limitation “such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head” is clearly an intended use of the outer component. Since the intended use for engaging a torch head is not positively cited as an active step of the method, Examiner interpreted this limitation is merely an intended use of the outer component and it is not an active step of the method.]; and substantially suspending and radially orienting, by the axial securing, a rear portion of the inner component within the hollow body of the outer component (see col.7, lines 22-24 “The conductive insert 118 is further adapted for connection with the anode 34, preferably using a threaded connection 119 “ The outer component is axially secured relative to the inner component to restrain a longitudinal motion of the outer component, by rotating independently of the inner and outer components relative to each other with threads of inner component engaged to the thread of outer component, and the outer component axial substantially suspending and radially orienting to the outer component by restraining securing.).

Regarding claim 23, Jones teaches a method of assembling a multi-piece cartridge consumable comprising an outer component (insulating body 36 and housing 28) and an inner component (electrode 38, a tip 40, a start cartridge 42) for installation into a plasma arc torch, the method comprising: 
assembling the outer component (insulating body 36 and housing 28) of the multi-piece cartridge including: over-molding an insulative cap sleeve (housing 28) onto a retaining cap (insulating body 36); and fixedly connecting a shield (shield cup 44) to the cap sleeve (See fig.5).
disposing the inner component (electrode 38, a tip 40, a start cartridge 42) within a hollow body of the outer component (insulating body 36 and housing 28); 
axially securing the outer component (insulating body 36 and housing 28) relative to a forward portion of the inner component (electrode 38, a tip 40, a start cartridge 42) to restrain a longitudinal motion of the outer component (insulating body 36 and housing 28) relative to the inner component (electrode 38, a tip 40, a start cartridge 42) while permitting independent rotation of the inner and outer components relative to each other such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head  [Examiner’s note: This limitation “such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head” is clearly an intended use of the outer component. Since the intended use for engaging a torch head is not positively cited as an active step of the method, Examiner interpreted this limitation is merely an intended use of the outer component and it is not an active step of the method.]; and substantially suspending and radially orienting, by the axial securing, a rear portion of the inner component within the hollow body of the outer component (see col.7, lines 22-24 “The conductive insert 118 is further adapted for connection with the anode 34, preferably using a threaded connection 119 “ The outer component is axially secured relative to the inner component to restrain a longitudinal motion of the outer component, by rotating independently of the inner and outer components relative to each other with threads of inner component engaged to the thread of outer component, and the outer component axial substantially suspending and radially orienting to the outer component by restraining securing.).

Regarding claim 24, Jones teaches a method of assembling a multi-piece cartridge consumable comprising an outer component (insulating body 36 and housing 28) and an inner component (electrode 38, a tip 40, a start cartridge 42) for installation into a plasma arc torch, the method comprising: 
disposing the inner component (electrode 38, a tip 40, a start cartridge 42) within a hollow body of the outer component (insulating body 36 and housing 28); 
axially securing the outer component (insulating body 36 and housing 28) relative to a forward portion of the inner component (electrode 38, a tip 40, a start cartridge 42) to restrain a longitudinal motion of the outer component (insulating body 36 and housing 28) relative to the inner component (electrode 38, a tip 40, a start cartridge 42) while permitting independent rotation of the inner and outer components relative to each other such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head  [Examiner’s note: This limitation “such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head” is clearly an intended use of the outer component. Since the intended use for engaging a torch head is not positively cited as an active step of the method, Examiner interpreted this limitation is merely an intended use of the outer component and it is not an active step of the method.]; and substantially suspending and radially orienting, by the axial securing, a rear portion of the inner component within the hollow body of the outer component (see col.7, lines 22-24 “The conductive insert 118 is further adapted for connection with the anode 34, preferably using a threaded connection 119 “ The outer component is axially secured relative to the inner component to restrain a longitudinal motion of the outer component, by rotating independently of the inner and outer components relative to each other with threads of inner component engaged to the thread of outer component, and the outer component axial substantially suspending and radially orienting to the outer component by restraining securing.).
locating a washer (washer 53) between the outer component (insulating body 36 and housing 28) and the inner component (electrode 38, a tip 40, a start cartridge 42), the washer comprising one or more cooling channels configured to regulate a gas flow therethrough (see fig.4, the center hole of the washer 53 is the cooling channel that configured to regulate a gas flow therethrough).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Sander (US 2008/0217305).
Regarding claim 11, Jones teaches radially aligning the inner component (electrode 38, a tip 40, a start cartridge 42) with respect to the outer component  (insulating body 36 and housing 28), but does not explicitly teach fins disposed on a surface of at least one of the inner or outer component.
However, Sanders teaches in the same field of endeavor of a plasma arc torch comprising one or more fins (fin 180A-C) disposed on a surface of at least one of the inner (nozzle 115) or outer component.

    PNG
    media_image2.png
    332
    669
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the plasma arc torch of Jones by adding the inner component of the plasma arc torch with one or more fins disposed on a surface of inner component as taught by Sanders, in order to stablish sufficient heat transfer from the consumable to a cooling gas flow channel during operation of the torch to prevent failure of the consumable (See para.[0066] of Sanders)

Regarding claim 12, the modification of Jones and Sanders teaches the one or more fins (fin 180A-C of Sanders) are disposed on an external surface of a swirl ring (nozzle 115 of Sanders) of the inner component (nozzle 115 of Sanders).

Regarding claim 13, the modification of Jones and Sanders teaches maintaining a clearance between the one or more fins and an internal surface of a retaining cap of the outer component to permit a gas flow therethrough (see fig.13A, Sanders teaches maintaining a clearance between the fin 180A-C and an internal surface of shield 120 of the outer component to permit a gas flow therethrough).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-26 of copending Application No.16677175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application and the subject matter of the copending Application No.16677175 are substantially the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present Application 16/413,071
copending Application No.16/677,175
1. A method of assembling a multi-piece cartridge consumable comprising an outer component and an inner component for installation into a plasma arc torch, the method comprising: disposing the inner component within a hollow body of the outer component; axially securing the outer component relative to a forward portion of the inner component to restrain a longitudinal motion of the outer component relative to the inner component while permitting independent rotation of the inner and outer components relative to each other such that the outer component is adapted to be rotated relative to the inner component for engaging a torch head; and substantially suspending and radially orienting, by the axial securing, a rear portion of the inner component within the hollow body of the outer component.  
2. The method of claim 1, further comprising installing the multi- piece cartridge consumable into the torch head by disposing the torch head in a hollow region between the rear portion of the inner component and the outer component.  
3.  The method of claim 2, wherein the installing enables physical mating between a cathode of the torch head and a recess in the rear portion of the inner component.  
4. The method of claim 2, further comprising rotating the outer component independent of the inner component to secure the torch head to the multi-piece cartridge consumable.  
5. The method of claim 4, further comprising securing the torch head to the multi-piece cartridge consumable via at least one thread disposed on the outer component.  
6. The method of claim 2, further comprising depressing, by a raised portion of the inner component, a consumable sensor inside of the torch head upon installing the cartridge onto the torch head.  
7. The method of claim 2, further comprising disposing an o-ring between an external surface of the inner component and internal surface of the torch head to provide a leak-proof seal of fluids between the cartridge and the torch head.  
8. The method of claim 1, further comprising assembling the inner component of the multi-piece cartridge including: disposing an electrode inside of a hollow body of a swirl ring; retaining the electrode within the hollow body by fixedly securing a nozzle to a distal end of the swirl ring; and fixedly securing a crown to a proximal end of the swirl ring.  
9. The method of claim 8, further comprising disposing a resilient element between an interior surface of the crown and the electrode.  
11. The method of claim 1, further comprising radially aligning the inner component with respect to the outer component by one or more fins disposed on a surface of at least one of the inner or outer component.  
12. The method of claim 11, wherein the one or more fins are disposed on an external surface of a swirl ring of the inner component.  
13. The method of claim 12, further comprising maintaining a clearance between the one or more fins and an internal surface of a retaining cap of the outer component to permit a gas flow therethrough.  
14. The method of claim 1, further comprising assembling the outer component of the multi-piece cartridge including: over-molding an insulative cap sleeve onto a retaining cap; and fixedly connecting a shield to the cap sleeve.  
15. The method of claim 14, wherein the insulative cap sleeve is over-molded onto the retaining cap via an insulator component.  
16. The method of claim 15, further comprising fixedly connecting the shield to the insulator component.  
17. The method of claim 1, wherein the rear portion of the inner component is suspended within the hollow body of the outer component without being in direct physical contact with the hollow body of the outer component.  
18. The method of claim 1, wherein axially securing the outer component relative to a forward portion of the inner component while permitting the independent rotation is by one of crimping, snap fitting, frictional fitting or threading.  
19. The method of claim 1, further comprising providing, by the outer component, an electrical path for a pilot arc current of the plasma arc torch.  
20. The method of claim 1, further comprising locating a washer between the outer component and the inner component, the washer comprising one or more cooling channels configured to regulate a gas flow therethrough.  
21. A method of assembling a multi-piece cartridge consumable comprising an outer component and an inner component for installation into a plasma arc torch, the method comprising: disposing the inner component within a hollow body of the outer component; axially restraining the outer component relative to a forward portion of the inner component while permitting independent rotation of the inner and outer components relative to each other; and substantially suspending and radially orienting, by the axial restraining, a rear portion of the inner component within the hollow body of the outer component, wherein the multi-piece cartridge consumable is installed into a torch head by disposing the torch head in a hollow region between the rear portion of the inner component and the outer component.  
22. A method of assembling a multi-piece cartridge consumable comprising an outer component and an inner component for installation into a plasma arc torch, the method comprising: assembling the inner component of the multi-piece cartridge including: disposing an electrode inside of a hollow body of a swirl ring; retaining the electrode within the hollow body by fixedly securing a nozzle to a distal end of the swirl ring; and fixedly securing a crown to a proximal end of the swirl ring; disposing the inner component within a hollow body of the outer component; axially restraining the outer component relative to a forward portion of the inner component while permitting independent rotation of the inner and outer components relative to each other; and substantially suspending and radially orienting, by the axial restraining, a rear portion of the inner component within the hollow body of the outer component.  
23. A method of assembling a multi-piece cartridge consumable comprising an outer component and an inner component for installation into a plasma arc torch, the method comprising: assembling the outer component of the multi-piece cartridge including: over-molding an insulative cap sleeve onto a retaining cap; and fixedly connecting a shield to the cap sleeve; disposing the inner component within a hollow body of the outer component; axially restraining the outer component relative to a forward portion of the inner component while permitting independent rotation of the inner and outer components relative to each other; and substantially suspending and radially orienting, by the axial restraining, a rear portion of the inner component within the hollow body of the outer component.  
24. A method of assembling a multi-piece cartridge consumable comprising an outer component and an inner component for installation into a plasma arc torch, the method comprising: disposing the inner component within a hollow body of the outer component; axially restraining the outer component relative to a forward portion of the inner component while permitting independent rotation of the inner and outer components relative to each other; substantially suspending and radially orienting, by the axial restraining, a rear portion of the inner component within the hollow body of the outer component; and locating a washer between the outer component and the inner component, the washer comprising one or more cooling channels configured to regulate a gas flow therethrough.
11. A method of forming at least a portion of a consumable cartridge of a plasma arc torch, the method comprising:
providing a shield including a body having a substantially hollow portion, a proximal end, and a distal end comprising a shield exit orifice;
providing a cap assembly including a retaining cap and a cap sleeve over-molded onto at least a portion of the retaining cap, the retaining cap comprising an exterior mounting surface disposed at a distal end;
irremovably securing an insulator ring onto the exterior mounting surface of the cap assembly while radially aligning the insulator ring with the cap assembly; and
irremovably securing the shield to an exterior surface of the insulator ring by crimping at least a portion of the proximal end of the shield body to the insulator ring, while radially aligning the shield with the insulator ring.
12. The method of claim 11, further comprising forming the shield via stamping.
13. The method of claim 11, further comprising maintaining electrical insulation between the cap assembly and the shield.
14. The method of claim 11, wherein irremovably securing the insulator ring to the exterior mounting surface of the cap assembly comprises staking the insulator ring to the cap assembly by forming at least one circumferential protrusion on the exterior mounting surface to prevent a longitudinal movement of the insulator ring.
15. The method of claim 11, wherein irremovably securing the shield to the insulator ring comprises forming two rows of piercings during crimping around the proximal end of the shield body, wherein a first row of the piercings are crimped inward proximal to a proximal edge of the insulator ring and a second row of the piercings are crimped inward distal to a distal edge of the insulator ring, the proximal and distal edges of the insulator ring are spaced apart longitudinally relative to each other.
16. A method of manufacturing a cap assembly for a plasma arc torch, the cap assembly comprising:
stamping a conductive material blank to form a cylindrical body that is substantially hollow, the hollow body including a distal portion and a proximal portion, the stamping is adapted to form at least one discrete thread disposed in the hollow body and extends circumferentially around the proximal portion; and
over-molding an insulator material onto an exterior surface of the conductive hollow body.
17. The method of claim 16, wherein the at least one discrete thread is configured to engage a complementary thread on a corresponding component of the plasma arc torch.
18. The method claim 17, wherein the corresponding component comprises a torch body.
19. The method of claim 16, wherein the at least one discrete thread consists of three discrete threads.
20. The method of claim 16, wherein the at least one thread forms a concave portion relative to the exterior surface of the conductive hollow body.
21. The method of claim 20, wherein the over-molding of the insulator material fills in the concave portion of the at least one thread and stiffens the at least one thread.
22. The method of claim 16, wherein the insulator material comprises at least one of a plastic material or a thermoplastic material.
23. The method of claim 16, wherein the cap assembly is a part of an integrated cartridge of the plasma arc torch.
24. The method of claim 23, wherein the distal portion of the conductive hollow body is adapted to fixedly attach to at least one of a shield or a nozzle to form a portion of the integrated cartridge.
25. A method of forming at least a portion of a consumable cartridge of a plasma arc torch, the method comprising:
providing a cap assembly including a retaining cap and a cap sleeve over-molded onto at least a portion of the retaining cap, the retaining cap comprising an exterior mounting surface disposed at a distal end;
positioning an insulator ring onto the exterior mounting surface of the cap assembly at the distal end of the cap assembly, the insulator ring comprises a proximal end and a distal end;
sliding the insulator ring in a proximal direction along the cap assembly to abut a feature of the cap assembly that prevents further proximal motion of the insulator ring; and
staking a metallic surface of the cap assembly at the distal end of the insulator ring to irremovably affix the insulator ring to the cap.
26. The method of claim 25, wherein the abutting feature is a portion of the cap sleeve of the cap assembly.


Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
References Jones and Sander alone or in combination does not teach or suggest the limitation “attaching a signal device to the swirl ring, the signal device configured to transmit encoded information about a component of the cartridge” in claim 10.

Response to Arguments
With respect to the double patenting rejection, applicant did not file a terminal disclaimer, therefore the double patenting rejection is maintained.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In addition, the newly added claims 21-24 are also rejected as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761